DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2021 has been entered.
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments filed as part of the submission with respect to Claim 1 have been fully considered, but are moot because the new ground of rejection below does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,775,899 to Tomomatsu et al (hereinafter “Tomomatsu”) in view of Japanese Publication JP 4-48248 (hereinafter “JP’248”)1.
Tomomatsu discloses an electronic component mounting machine (Fig. 1) comprising:
an image-capturing device (e.g. 20, 34, in Figs. 1, 4) that captures images of a substrate (6) that has a land portion (e.g. 6c) disposed on the substrate, a solder portion (e.g. s, in Figs. 5A to 5C) disposed on the land portion, a substrate mark (e.g. 6a) having a same coordinate system as the land portion, and a solder paste mark (e.g. a, in Figs. 5A to 5C) having a same coordinate system as the solder portion; and 
a control device (e.g. 30, in Fig. 4) configured to
prior to mounting an electronic component on the substrate, determine a position of the solder paste mark with reference to the substrate mark (e.g. col. 3, lines 38-55),
determine a mounting position of the electronic component to be mounted on the substrate with reference to the position of the solder paste mark when the solder paste mark is readable from an image captured by the image-capturing device (e.g. col. 3, lines 57-65); and
determine the mounting position of the electronic component to be mounted on the substrate with reference to the substrate mark when the solder paste mark includes a print defect of the solder paste mark (e.g. col. 4, lines 9-24).
The solder paste mark that is readable as the image captured by the image-capturing device is one that allows mounting of the electronic component correctly aligned.
Tomomatsu does not teach determining the mounting position of the electronic component to be mounted on the substrate when the solder paste mark cannot be read from the image due to a print defect of the solder paste mark.
JP’248 discloses an electronic component mounting machine (Fig. 2) comprising:
an image-capturing device (e.g. 5, in Fig. 3) that captures images of a substrate (12) that has a land portion disposed on the substrate, a solder portion (e.g. S, in Fig. 4) disposed on the land portion, and a solder paste mark (e.g. F, in Fig. 4) having a same coordinate system as the solder portion; and 
a control device (e.g. 8, in Fig. 2, or Fig. 1) configured to:
determine a mounting position of the electronic component to be mounted on the substrate with reference to the position of the solder paste mark when the solder paste mark is readable from an image (in Fig. 4) captured by the image-capturing device (e.g. Fig. 4, page. 3 of translation); and
determine the mounting position of the electronic component to be mounted on the substrate with reference to the substrate mark when the solder paste mark (in Fig. 4) cannot be read from the image due to a print defect of the solder paste mark (e.g. either one of Figs. 5, 6, 7, page 3 of translation).
In other words, JP’248 teaches that the image of the solder paste mark in Figure 4 cannot be read from the print defects that occur from anyone of the images in Figures 5, 6 or 7.  The benefit of this by JP’248 is to eliminate defects by analyzing images before components are mounted on the substrate (see Purpose).
In light of these teachings of JP’248, the control device of Tomomatsu would be modified by adding the necessary instructions/software/code to distinguish between a reference to the position of the solder paste mark when the solder paste mark is readable from an image (in Fig. 4) captured by the image-capturing device, and a reference to the substrate mark when the solder paste mark (in Fig. 4) cannot be read from the image due to a print defect of the solder paste mark (in Figs. 5, 6 or 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control device of Tomomatsu in light of the teachings of JP’248, to allow analyzing of the images before electronic components are mounted thereby eliminated any defects of mounting or positioning of the electronic components on the substrate.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tomomatsu in view of JP’248, as applied to Claim 1 above, and further in view of U.S. Publication 2014/0373346 to Okamoto et al (hereinafter “Okamoto”).
Tomomatsu, as modified by JP’248, discloses the claimed mounting machine as relied upon above in Claim 1.
Claim 4:  The modified machine of Tomomatsu further discloses that the electronic component mounting machine at the upstream end in the transport direction includes a display device [e.g. screen 12 in Fig. 3B of Tomomatsu, or TV in JP’248] which displays inquires of an operator whether or not skipping of a reading operation is necessary when the control device cannot read the solder paste mark from the image.
The modified machine of Tomomatsu does not teach a production line with a plurality of electronic component mounting machines, which are provided from an upstream toward a downstream in a transport direction of the substrate.
Okamoto discloses a production line (in Fig. 1) in which a plurality of the electronic component mounting machines (e.g. M4, M5) are provided from an upstream toward a downstream in a transport direction of a substrate.
The control device (3) of Okamoto is configured to allow an electronic component mounting machine at an upstream end (e.g. at M4) in the transport direction to transmit information related to the solder paste mark (e.g. 6 in Fig. 4), which cannot be read, to the an electronic component mounting machine at the downstream (e.g. at M5) in the transport direction (of M3) when the solder paste mark cannot be read from the image (e.g. Figs. 2, 3).  The images of the solder paste mark based on print defects are shown by Okamoto in Figures 8 and 9 (e.g. ¶¶ [0080] – [0082]) as mounting of the components then does not occur.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the mounting machine of Tomomatsu within the production line of Okamoto, to increase the overall production with the number of substrates and the number of components being mounted on the substrates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896                                                                                                                                                                                                        


    
        
            
    

    
        1 The interpretation of JP’248 has been taken from a Machine Translation in English, see pages 1 to 4, a copy of which is attached to this office action.